ICJ_037_AerialIndicent1955_GBR_BGR_1959-08-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF 3 AUGUST 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 3 AOÛT 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United Kingdom v. Bulgaria),
Order of 3 August 1959: I.C.J. Reports 1959, p. 264.”

La présente ordonnance doit étre citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 3 août 1959: C. I. ]. Recueil 1959, p. 264.»

 

Sales number 11
No de vente:

 

 

 
264

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1959

3 août 1959

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU

27 JUILLET 1955
(ROYAUME-UNI c. BULGARIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 69 du Règlement de
la Cour;

Vu la requête introductive d’imstance, datée du 19 novembre
1957 et enregistrée au Greffe le 22 novembre 1957, par laquelle le
Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande
du Nord a saisi la Cour du différend qui l’opposait au Gouvernement
de la République populaire de Bulgarie au sujet des pertes subies
par des ressortissants du Royaume-Uni et de ses Colonies du fait
de la destruction, le 27 juillet 1955, par les forces de défense anti-
aérienne bulgares d’un avion appartenant à ia El Al Israel
Airlines Lid. ;

Vu Vordonnance du 26 novembre 1957 fixant au 2 juin 1958 la
date d’expiration du délai pour le dépôt du mémoire du Gouverne-
ment du Royaume-Uni;

Vu l'ordonnance du 27 janvier 1958 fixant au 9 décembre 1958 la
date d’expiration du délai pour le dépôt du contre-mémoire du
Gouvernement bulgare;

Vu l'ordonnance du 19 mai 1958 par laquelle, eu égard à une
demande de l’agent du Gouvernement du Royaume-Uni, les délais
ainsi fixés ont été reportés au 2 septembre 1958 pour le mémoire
et au 9 juin 1959 pour le contre-mémoire;

4

1959
Le 3 août
Rôle général
n° 37
INCIDENT AÉRIEN (R.-U, C. BULGARIE) (ORD. 3 VIII 59) 265

Vu le mémoire déposé par le Gouvernement du Royaume-Uni
dans le délai prescrit ;

Vu l'ordonnance du 27 mai 1959 par laquelle, à la demande de
l'agent du Gouvernement bulgare, le délai fixé pour le dépôt du
contre-mémoire du Gouvernement bulgare a été reporté au 10 août
1959;

Considérant que, dans une lettre du 8 juillet 1959 adressée au
Greffier, l'agent du Gouvernement du Royaume-Uni a déclaré:

« Sur l'instruction du secrétaire d’État principal de Sa Majesté
aux Affaires étrangères et conformément à l’article 69 du Règlement
de la Cour, j'ai l'honneur de vous demander de bien vouloir faire
connaître à la Cour que le Gouvernement du Royaume-Uni renonce
à poursuivre l'instance introduite par la requête datée du 19 novem-
bre 1957. »

Considérant que, par une lettre du 10 juillet 1959, le Greffier a
informé l'agent du Gouvernement bulgare que le Président de la
Cour, conformément audit article 69, paragraphe 2, du Règlement
de la Cour, avait fixé un délai expirant le 7 août 1959 dans lequel le
Gouvernement bulgare devait déclarer s’il s’opposait au désistement,
et que, faute par lui de faire opposition dans ce délai, le désistement
serait réputé acquis;

Considérant que, par lettre du 25 juillet 1959 adressée au Greffier,
l'agent du Gouvernement bulgare a fait savoir que son Gouverne-
ment ne s’opposait pas au désistement ;

Prend acte du désistement du Gouvernement du Royaume-Uni
de l'instance introduite par la requête enregistrée le 22 novembre
1957;

Ordonne que l'affaire soit rayée du rôle de la Cour.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le trois août mil neuf cent cinquante-neuf,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord
et au Gouvernement de la République populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier en exercice,
(Signé) S. AQUARONE.
